Digitally signed by
                                                                       Reporter of
                                                                       Decisions
                                                                       Reason: I attest to
                       Illinois Official Reports                       the accuracy and
                                                                       integrity of this
                                                                       document
                               Appellate Court                         Date: 2020.06.14
                                                                       13:14:42 -05'00'



                  People v. Murray, 2020 IL App (3d) 180759



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            KENWAUN MURRAY, Defendant-Appellant.



District & No.     Third District
                   No. 3-18-0759



Filed              March 16, 2020



Decision Under     Appeal from the Circuit Court of Knox County, No. 14-CF-226; the
Review             Hon. Scott Shipplett, Judge, presiding.



Judgment           Affirmed.


Counsel on         James E. Chadd, Peter A. Carusona, and Editha Rosario-Moore, of
Appeal             State Appellate Defender’s Office, of Ottawa, for appellant.

                   John T. Pepmeyer, State’s Attorney, of Galesburg (Patrick Delfino,
                   Thomas D. Arado, and Stephanie L. Raymond, of State’s Attorneys
                   Appellate Prosecutor’s Office, of counsel), for the People.



Panel              JUSTICE SCHMIDT delivered the judgment of the court, with
                   opinion.
                   Justices McDade and O’Brien concurred in the judgment and opinion.
                                             OPINION

¶1       Following remand, defendant, Kenwuan Murray, appeals his convictions and sentences.
     Defendant contends that the trial court failed to comply with this court’s mandate by denying
     his request to hold a second hearing on his motion to reconsider sentence. Defendant also
     argues that the trial court abused its discretion by imposing the maximum sentences. We
     affirm.

¶2                                        I. BACKGROUND
¶3       The State charged defendant with several counts of felony charges, including armed
     robbery, aggravated battery, home invasion, residential burglary, and burglary. Defendant
     eventually pled guilty to one count of residential burglary (720 ILCS 5/19-3(a) (West 2014))
     and two counts of aggravated battery (id. § 12-3.05(a)(1)).
¶4       The terms of the plea agreement provided that the State would dismiss the remaining
     counts. The State agreed that it would not request a sentence that is greater than 12 years. The
     State also agreed to allow defendant to be released on recognizance bond until sentencing.
¶5       The court explained the sentencing range to defendant. The court informed defendant,
             “So you can ask for 4 years. The State can ask for 12. And I get to decide what I think
             the right sentence is. And I could give you 4. I could give you 12. I could give you 15.
             Right? I can give you more than what they ask for. I get to choose the sentence. ***
             And the reason I can go over is because of another part of this deal, which is the State
             has agreed to allow you to get out on a recognizance bond until the date of sentencing.
                 Now, if you get out on a recognizance bond and you behave, then I’ll take that into
             consideration when you come back. But if you get out and you start getting into fights
             or getting into some kind of trouble, I’ll take that into consideration, too. And if you
             did, I might go over the 12 years. But if you get out and, you know, go punch somebody
             or slash car tires or whatever mischief you would get into, that would accrue against
             you. All right?”
¶6       The court then went on to admonish defendant regarding the rights he waived by pleading
     guilty. The court accepted the plea; the State offered the factual basis for the charges. The
     factual basis established that police were called to a hotel on reports that two men were
     bleeding from the head. The victims were guests at the hotel. Defendant entered the victims’
     room and fractured their skulls with a jack handle.
¶7       The court accepted the factual basis and found the plea to be knowingly and voluntarily
     made. The court concluded by reminding defendant, “you could make my life very easy by
     screwing up while you’re out [on recognizance bond] because then I will find it very easy to
     give you a harsher sentence.”
¶8       Next, plea counsel filed a motion to withdraw his guilty plea and a certificate of compliance
     with Illinois Supreme Court Rule 604(d) (eff. July 1, 2017).
¶9       At the sentencing hearing, the trial court chose to impose the sentence before considering
     the motion to withdraw the plea. At the hearing, the State presented one of the victim’s impact
     statements, which indicated that the victim suffered from a speech impairment years after the
     offense. The State also asked the court to take judicial notice of defendant’s pending charges
     of two counts of aggravated battery (which occurred while defendant was on recognizance

                                                 -2-
       bond). The State initially questioned whether it was bound to seek the agreed-upon 12-year
       cap because defendant had been arrested for a crime while released on recognizance bond.
       However, the State asked the court to impose a 12-year sentence.
¶ 10       Defendant made a statement in allocution. Defendant apologized to one of the victims, then
       continued, “But as far as the—the other part of this case, *** it has me boggled like *** and I
       say that because I don’t understand how I could have did it when I was let inside, you know.”
       Plea counsel requested a four-year prison term.
¶ 11       The court announced that it considered the presentence investigation (PSI) report,
       including defendant’s criminal history, victim impact statements, defendant’s statement in
       allocution, and the statutory factors in aggravation and mitigation. As to the factors in
       aggravation, the court made the following comments:
               “I would find No. 1, that his conduct caused serious harm; No. 3, that he has a history
               of prior delinquency or criminal activity; and No. 7, that a sentence is necessary to deter
               others from committing the same crime.”
       The court specifically commented on the charge for residential burglary,
                    “But in my opinion, it is—it is perhaps barely—it’s barely not a home invasion. I
               mean, it’s barely not 6 to 30 years in prison. Because really, a home invasion is entering
               a dwelling place with the intent to commit harm inside, which it’s pretty clear that is
               exactly what happened.
                    If it was, in fact, a domicile, even temporary, and you went inside then, yeah, it
               could be considered barely not a home invasion. I guess you—you didn’t plead to that
               either so.
                    But inches sometimes make all the difference, you know, and close cases, and
               whether this is a domicile or not or whether this was a residence or not, I think it was.
               I think there was a factual basis, and I held there was a factual basis.
                    And so the sentence will be pursuant to the plea to the residential burglary, which
               doesn’t require you to steal anything. It just means entry with the intent to commit a
               crime therein or a felony, which aggravated battery is a felony.”
¶ 12       The court continued by noting defendant’s “extensive” criminal record. In addition, the
       court noted that at the prior plea hearing, the court had admonished defendant that he would
       receive a greater sentence than 12 years if defendant committed any crimes while on
       recognizance bond. The court found that defendant had been arrested and charged with
       aggravated battery while on recognizance bond. The court imposed a maximum 15-year
       sentence for residential burglary. The court also sentenced defendant to two concurrent five-
       year terms for each count of aggravated battery.
¶ 13       Subsequently, plea counsel filed an amended motion to withdraw defendant’s guilty plea.
       The motion alleged that defendant’s plea was not voluntary because he erroneously believed
       that the State could prove him guilty of residential burglary. However, defendant claimed that
       he would have a trial witness who would testify that defendant had permission to enter the
       hotel room.
¶ 14       At the hearing on the motion, plea counsel requested a hearing pursuant to People v.
       Krankel, 102 Ill. 2d 181 (1984), based on his own purported ineffectiveness. The court found
       no basis for defendant’s ineffective assistance claim and denied defendant’s motion to
       withdraw his plea.

                                                    -3-
¶ 15       Next, plea counsel filed a motion to reconsider sentence. The motion to reconsider argued
       that the court erred when it weighed the factors in aggravation and mitigation. The motion
       alleged that the court improperly considered the fact that defendant’s conduct caused great
       bodily harm, which defendant claimed was inherent in the offense.
¶ 16       At the hearing, the trial court stated that great bodily harm is not an inherent factor in
       residential burglary. However, even if it were, the court stated that it would have imposed the
       same sentence. The court then commented that it found the nature and seriousness of the
       offense as the most important aggravating factor. The court stated,
                    “I think it was a horrific crime that deserves the entire maximum sentence. I think
               [defendant] ought to be quite pleased that he didn’t come in on a Class X because if I
               had the opportunity to give him more time, I would have.
                    So the only reason I gave you 15 is because I can’t give you any more. I’m not
               gonna reconsider the sentence. It will stand.”
¶ 17       Defendant appealed; this court remanded for the trial court to conduct a Krankel hearing
       on defendant’s claim that plea counsel provided ineffective assistance of counsel. See People
       v. Murray, 2017 IL App (3d) 150586. This court also found that plea counsel’s Rule 604(d)
       certificate failed to strictly comply with the rule. Id. ¶ 29. This court vacated the trial court’s
       denial of defendant’s motion to withdraw his plea and remanded the matter for new postplea
       proceedings. Id.
¶ 18       On remand, the trial court appointed new counsel to represent defendant and conducted a
       Krankel hearing. Defendant’s plea counsel testified at the hearing. During arguments,
       defendant’s new counsel asked alternatively that defendant was entitled to a new hearing on
       his motion to reconsider sentence. The State argued that the filing of a new motion to
       reconsider sentence was not implicit in the mandate from this court. The trial court ultimately
       found that it had complied with the mandate. The court found that plea counsel did not provide
       ineffective assistance and therefore, the proceedings on the motion to reconsider sentence were
       not “incorrect.” Consequently, the court denied defendant’s motion to withdraw his guilty plea
       and “motion for a new sentencing hearing.”
¶ 19       Defendant appeals.

¶ 20                                            II. ANALYSIS
¶ 21       At the outset, we note that defendant does not contend that the trial court erred by denying
       his motion to withdraw his guilty plea. Defendant only contends the trial court failed to comply
       with this court’s mandate. Specifically, defendant claims the mandate required a new hearing
       on his motion to reconsider sentence. Defendant argues that this court should remand a second
       time for the trial court to reconsider the motion. Because defendant has no right to file a motion
       to reconsider sentence, we find the trial court did not err.
¶ 22       Initially, we note that our mandate did not require a new hearing on the motion to
       reconsider sentence. Our order explicitly vacated the judgment on defendant’s motion to
       withdraw his plea. Id. We did not comment on defendant’s motion to reconsider sentence. On
       its face, our mandate did not require a new hearing on defendant’s motion to reconsider
       sentence.
¶ 23       Even if our mandate left the door open to a new hearing on the motion, we find our supreme
       court’s decision in People v. Johnson, 2019 IL 122956, dispositive. In Johnson, our supreme

                                                    -4-
       court held that where a plea agreement includes sentencing concessions from the State or the
       dismissal of charges, defendant’s only postplea recourse is to move to withdraw the plea. Id.
       ¶ 47. In this case, the State charged defendant with four counts of home invasion, two counts
       of residential burglary, two counts of burglary, and eight counts of aggravated battery. The
       plea agreement allowed defendant to plead guilty to only three charges. In exchange for the
       plea, the State dismissed the remaining charges and agreed to recommend a sentence in the
       range of 4 to 12 years. The State also agreed that defendant would be allowed to post a
       recognizance bond until his sentencing. Defendant received the benefit of his bargain as the
       State did request a sentence of 12 years’ imprisonment. Consequently, defendant’s only
       recourse would be to file a motion to withdraw his guilty plea.
¶ 24       The fact the trial court sentenced defendant to a 15-year term of imprisonment does not
       change the result. The trial court is not bound by the terms of the plea agreement. People v.
       Streit, 142 Ill. 2d 13, 21-22 (1991). What is more, the trial court specifically admonished
       defendant that the court would not be bound to the sentencing concession if defendant
       committed any crimes while released on recognizance bond. In other words, part of the plea
       agreement required defendant to avoid any criminal activity while released on recognizance
       bond. Otherwise, defendant would be subject to a harsher sentence than the cap the State agreed
       to recommend. Defendant did commit a crime while released, and the trial court sentenced
       defendant to 15 years’ imprisonment.
¶ 25       Now, on appeal, like defendant in Johnson, defendant here requests an opportunity to
       challenge his sentence as excessive by way of a motion to reconsider sentence. However, under
       Johnson, defendant’s only recourse under Rule 604(d) “is to seek to withdraw the guilty plea
       and return the parties to the status quo before the plea.” Johnson, 2019 IL 122956, ¶ 57.
       Accordingly, the trial court did not err when it declined to hold a new hearing on defendant’s
       motion to reconsider sentence.
¶ 26       Even assuming defendant had a right to file a motion to reconsider sentence, we find that
       the trial court did not abuse its discretion when it imposed the maximum sentences. The court’s
       sentencing determination is entitled to great deference and will not be altered absent an abuse
       of discretion. People v. Alexander, 239 Ill. 2d 205, 212 (2010). “A sentence will be deemed an
       abuse of discretion where the sentence is ‘greatly at variance with the spirit and purpose of the
       law, or manifestly disproportionate to the nature of the offense.’ ” Id. (quoting People v.
       Stacey, 193 Ill. 2d 203, 210 (2000)). Generally, we will not substitute our judgment for that of
       the trial court as the trial court had the opportunity to consider defendant’s credibility,
       demeanor, general moral character, mentality, social environment, habits, and age. Id. at 212-
       13. We presume that a sentence that falls within the statutory range is not excessive. People v.
       Busse, 2016 IL App (1st) 142941, ¶ 27.
¶ 27       Defendant’s sentences of 15 years’ imprisonment for residential burglary and 5-year
       concurrent sentences for aggravated battery are within the applicable sentencing range and are
       presumptively valid. Id. Moreover, we presume that in imposing these sentences, the court
       considered the relevant factors in aggravation and mitigation. People v. Wilson, 2017 IL App
       (3d) 150165, ¶ 14. This presumption is only overcome by evidence showing the court failed to
       consider the proper factors. Id.
¶ 28       Here, the trial court considered the PSI, including defendant’s criminal history, victim
       impact statements, defendant’s statement in allocution, and the statutory factors in aggravation
       and mitigation. Therefore, the record establishes that the court adequately considered the

                                                   -5-
       relevant factors in aggravation and mitigation. We, therefore, presume that the court did not
       abuse its discretion in determining defendant’s sentences.
¶ 29        Defendant raises several arguments challenging the court’s sentencing findings. First,
       defendant claims the trial court improperly considered the inherent factor of great bodily harm
       when it sentenced defendant for residential burglary. We disagree that great bodily harm is
       inherent in the offense of residential burglary. Defendant only needed to have the intent to
       commit an aggravated battery when he entered the victims’ hotel room to commit residential
       burglary. 720 ILCS 5/19-3(a) (West 2014). In other words, defendant could still be convicted
       for residential burglary even though he did not actually commit an aggravated battery. The fact
       that he did commit an aggravated battery is, therefore, not inherent in the offense.
       Consequently, the court could consider great bodily harm when sentencing defendant for
       residential burglary. Moreover, the trial court specifically stated that its consideration of the
       harm caused went to the seriousness of the offense, which is a proper sentencing consideration.
       See People v. Saldivar, 113 Ill. 2d 256, 269 (1986). Stated differently, “[t]he degree of harm
       to a victim may be considered as an aggravating factor even in cases where serious bodily harm
       is implicit in the offense.” People v. Rennie, 2014 IL App (3d) 130014, ¶ 29. Therefore, we
       find the trial court did not rely on an improper factor inherent in the offense.
¶ 30        Defendant also contends that the trial court placed undue weight on the seriousness of the
       offense. We disagree; “the seriousness of an offense is considered the most important factor in
       determining a sentence.” People v. Jackson, 2014 IL App (1st) 123258, ¶ 53. Defendant’s only
       claim that the court placed undue weight on this factor is the court’s reference to its belief that
       defendant’s conduct constituted a home invasion. This does not establish that the trial court
       placed undue weight on this factor. The trial court knew that it was sentencing defendant for
       residential burglary. It properly imposed the maximum sentence due to the seriousness of the
       offense.
¶ 31        Next, defendant contends that the trial court placed undue weight on defendant’s unrelated
       charge for aggravated battery (which he was arrested for while on recognizance bond). As
       defendant correctly notes, the trial court admonished defendant that if he were to be arrested
       while on recognizance, then he would receive a greater sentence. The fact the court imposed a
       sentence that is three years greater than the State’s recommendation does not demonstrate that
       the trial court placed undue weight on this factor.
¶ 32        Additionally, defendant claims the trial court failed to adequately consider the mitigating
       factors. We agree with the trial court; there are no mitigating factors. Although defendant
       expressed remorse in his statement in allocution, the trial court had the opportunity to consider
       defendant’s credibility, demeanor, general moral character, mentality, social environment,
       habits, and age. Alexander, 239 Ill. 2d at 212-13. The court found that defendant’s apology
       was not credible. We will not disturb this factual finding. Similarly, defendant claims that the
       trial court should have considered the fact that he pled guilty as a mitigating factor. However,
       defendant’s statement in allocution still demonstrated that he did not believe he committed the
       offense because he believed he was invited into the hotel room where he fractured his two
       victims’ skulls. We think that it is fair to presume that the victims did not extend the invitation
       for the purpose of having their heads bashed in with a tire iron. See generally People v.
       Johnson, 2019 IL 123318 (invitation to enter open business does not extend to one entering
       with intent to commit a theft or felony).


                                                    -6-
¶ 33       Finally, defendant claims that the court’s emphasis on the need for punishment overrode
       any concern for rehabilitation. Defendant fails to cite any factual support for this contention.
       The trial court need not give greater weight to any potential for rehabilitation than to the
       seriousness of the offense. People v. Smith, 321 Ill. App. 3d 523, 537 (2001). It is the task of
       the trial court to strike a balance between rehabilitative potential and the seriousness of the
       offense. People v. Clark, 207 Ill. App. 3d 439, 457-58 (1991). Defendant’s criminal history
       strongly suggests that he is not the poster child for rehabilitative potential (prior convictions:
       residential burglary, resisting a peace officer, unlawful possession of a firearm, unlawful
       possession of cannabis, obstructing justice, unlawful delivery of a controlled substance,
       domestic battery, domestic battery causing bodily harm, and unlawful restraint; pending
       charges: two counts of aggravated battery). We find nothing in the record that demonstrates
       that the trial court improperly weighed these factors. Accordingly, we find the trial court did
       not abuse its discretion in imposing sentence.

¶ 34                                     III. CONCLUSION
¶ 35      For the foregoing reasons, we affirm the judgment of the circuit court of Knox County.

¶ 36      Affirmed.




                                                   -7-